 



EXHIBIT 10.1
AT&T CORP.
a NEW YORK corporation
OFFICE SUBLEASE AGREEMENT
PAVILION BUILDING
3405 West Dr. Martin Luther King Jr. Blvd. Tampa, Florida 33607

 



--------------------------------------------------------------------------------



 



Comprehensive Behavior Care, Inc.
OFFICE SUBLEASE AGREEMENT
This office lease agreement (the “Sublease”) is entered into by AT&T Corp., a
New York
corporation (“Sublandlord”), and Comprehensive Behavior Care, Inc., a Nevada
corporation
(“Subtenant”).
ARTICLE I — SUBLEASED PREMISES, RENT & TERM
     1.1 Subleased Premises. By Office Lease Agreement dated April 9, 2001 (the
“Prime Lease”), Highwoods/Florida Holdings, LP. (hereinafter called “Prime
Landlord”) now leases to Sublandlord floors one through five, with a rentable
floor area of approximately 144,166 square feet (the “Premises”), in the office
building located at 3405 West Dr. Martin Luther King Jr. Blvd., Tampa, Florida
33607 (the “Building”). The Building, known as the “Pavilion Building”, is
located on the Land (herein so called) within Tampa Bay Park (the “Park”)
described in Exhibit “A” attached to the Prime Lease. Sublandlord does hereby
lease to Subtenant, and Subtenant does hereby lease from Sublandlord, for the
term and upon the conditions hereinafter provided, the Subleased Premises
(herein so called) with a rentable floor area of approximately 16,614 square
feet located on the west side of the first floor of the Building, depicted in
the floor plan diagram that is attached to this Sublease as Sublease Exhibit A.
     1.2 Appurtenances. Sublandlord assigns to the Subtenant, as appurtenances
to the Sublease during the Sublease Term (but only for as long as this Sublease
is in effect and has not been terminated), the following rights of Subtenant
under Section 1.2 of the Prime Lease: (a) the right to use, in accordance with
the Parking Agreement attached to the Prime Lease, eighty-three (83) unassigned
parking spaces in the Parking Area (herein so called) reflected on the Site Plan
attached to the Prime Lease as Exhibit B, and (b) the nonexclusive use of the
Common Areas (as defined in the Prime Lease and also including any entrances,
restrooms, lobbies, hallways, utility risers, and other areas and facilities
that would customarily or otherwise have constituted Common Areas appurtenant to
the Subleased Premises, but for the fact that exclusive possession of the
Premises has been demised to Sublandlord under the Prime Lease). Sublandlord
shall provide, at Sublandlord’ s own cost and expense, an initial supply to
Subtenant of eighty-three (83) parking stickers, access cards or other devices
supplied by Prime Landlord to obtain access to such parking spaces. Subtenant
shall pay (to Sublandlord as Additional Sublease Rent, or directly to the Prime
Landlord if so directed by Sublandlord) the cost of any replacement of the
initial supply of eighty-three parking stickers, access cards or other devices,
at the rate of $10.00 per device.
     1.3 (a) Term. The term of this Sublease (“Sublease Term”) shall commence on
the date on which Prime Landlord notifies Sublandlord in writing of Prime
Landlord’ s consent to this Sublease in accordance with Section 4.4 of the Prime
Lease (“Sublease Term Commencement Date”), which notice from Sublandlord shall
include a copy of Prime Landlord’s signed consent and shall be delivered to
Subtenant within two (2) business days after Sublandlord’s receipt of the same.
The Sublease Term shall end at 11:59pm on December 30 2008 (the “Sublease Term
Expiration Date”), unless sooner terminated as herein provided subject to the
following: The Sublease Term shall be

1



--------------------------------------------------------------------------------



 



extended for one additional day and shall expire at midnight on December 31,
2008, if all of the following conditions are satisfied: (i) Subtenant and Prime
Landlord enter into a lease or other agreement pursuant to which Prime Landlord
agrees that Subtenant shall have possession of the Subleased Premises
immediately upon expiration of the term of the Prime Lease, and (ii) Prime
Landlord confirms the existence of such agreement in a written notice to
Sublandlord, and (iii) Prime Landlord gives Sublandlord written notice that
Sublandlord shall not be obligated to deliver possession of the Subleased
Premises to Prime Landlord upon expiration of the term of the Prime Lease
provided that Subtenant is then in possession of the Subleased Premises, and
(iv) Prime Landlord gives Sublandlord written notice that Prime Landlord shall
accept the Subleased Premises in its condition “as is” upon expiration of the
term of the Prime Lease and that Sublandlord will be released and discharged
from any and all obligations under the Prime Lease to repair or restore the
Subleased Premises or to remove any alterations, improvements, furniture,
equipment or other property from the Subleased Premises upon expiration of the
term of the Prime Lease. In the event that Sublandlord should elect to renew the
term of the Prime Lease pursuant to Section 1.3(b) of the Prime Lease, then
Sublandlord shall notify Subtenant in writing of such election within five
(5) business days of delivering the written notice to Prime Landlord required
thereunder, in which case Subtenant shall have the right and option to extend
the term of this Sublease for a term coterminus with the extended term of the
Prime Lease, exercisable by written notice to Sublandlord at least ninety
(90) days prior to the expiration of the term of the Sublease. The Basic
Sublease Rent payable by Subtenant for any such extended term shall be equal, on
a per square foot basis, to the basic Rent payable during such term by
Sublandlord, as tenant under the Prime Lease.
     (b) Immediately upon the Sublease Term Commencement Date, but not prior to
the Sublease Term Commencement Date, Sublandlord shall deliver exclusive
possession of the Subleased Premises to Subtenant and Subtenant shall have the
right to enter upon the Subleased Premises to prepare the Subleased Premises for
occupancy by Subtenant. Any other provision of this Sublease notwithstanding,
Subtenant acknowledges and agrees that it has fully inspected the Subleased
Premises and accepts the Subleased Premises same in its current condition as is,
subject to all faults, defects and conditions, latent and apparent, whether
known or unknown to either party or both parties. Without limiting the preceding
sentence, Subtenant expressly acknowledges that the Subtenant has been informed
that the fire sprinkler system in the Building (except for the portion of the
system at the curtain wall of the atrium) is not in operating condition.
Sublandlord shall not be obligated to make any improvements of any nature
whatsoever to the Subleased premises during the Sublease Term. Subtenant shall
not be financially or operationally responsible for any improvements related to
the fire sprinkler system.
     (c) Sublandlord represents and warrants that (i) a true and complete copy
of the Prime Lease (with certain financial provisions deleted for reasons of
confidentiality) attached to this Sublease as Sublease Exhibit B, (ii) the
Sublandlord has received no notice from Prime Landlord of a default by
Sublandlord as tenant under the Prime Lease, (iii) Sublandlord has no knowledge
of any uncured defaults on Sublandlord’s part under the lease or of any event
having occurred that, upon the passage of time or other event, could, or would
constitute a default or permit the termination of the Prime Lease, and (iv) the
Prime Lease has not been modified.
     (d) Except for the obligation of the Sublandlord to pay the Rent to Prime
Landlord under Section 1.5 of the Prime Lease and the Additional Rent to the
Prime Landlord under Section

2



--------------------------------------------------------------------------------



 



1.6 of the Prime Lease, all of the obligations of the Sublandlord in the
Sublandlord’s capacity as tenant under the Prime Lease are incorporated into
this Sublease as obligations of the Subtenant under this Sublease and are
binding on the Subtenant to the same extent as if the Subtenant were named as
the tenant, and as if the Sub landlord were named as the landlord, under the
Prime Lease. All of the releases and waivers by the Sublandlord, and all of the
restrictions on the Sublandlord, in the Sublandlord’s capacity as tenant under
the Prime Lease are incorporated into this Sublease as releases and waivers by
the Subtenant, and restrictions on the Subtenant, under this Sublease and are
binding on the Subtenant to the same extent as if the Subtenant were named as
the tenant, and as if the Sublandlord were named as the landlord, under the
Prime Lease, For purposes of this incorporation from the Prime Lease of terms
and conditions defining certain obligations of, releases and waivers by, and
restrictions on the Subtenant under this Sublease, references in the Prime Lease
to the “Term” mean the Sublease Term, references to the “Premises” mean the
Subleased Premises, and references to the “Proportionate Share” mean
11.52 percent.
     (e) The Subtenant will not do anything, or fail to perform any obligation
of the Subtenant (including all obligations of the Sublandlord as the tenant
under the Prime Lease that have been incorporated into this Sublease and assumed
by the Subtenant as the Subtenant’s obligations under this Sublease), that would
constitute a default by the Sub landlord in the Sublandlord’s capacity as the
tenant under the Prime Lease. The Subtenant will defend, indemnify and hold the
Sublandlord harmless from and against all suits, actions, claims counterclaims,
costs, expenses, damages and liability which arise out of or result from any
breach of the Subtenant’s covenant stated in this Section 1.3(e) of this
Sublease.
     (f) The Sublandlord will not do anything, or fail to perform any obligation
of the Sublandlord under the Prime Lease that has not been assumed by the
Subtenant as an obligation of the Subtenant under this Sublease, and that would
constitute a default by the Sublandlord in the Sublandlord’s capacity as the
tenant under the Prime Lease. The Sublandlord will not engage in any voluntary
action or inaction that would cause a termination of the Prime Lease (or
Sublandlord’s or Subtenant’s possessory rights thereunder), not voluntarily
agree to terminate the Prime Lease or modify the Prime Lease in a manner that
adversely affects the Subtenant’s subleasehold interest granted under this
Sublease. The Sublandlord will defend, indemnify and hold the Subtenant harmless
from and against all suits, actions, claims counterclaims, costs, expenses,
direct damages and liability which arise out of or result from any breach of the
Sublandlord’s covenant stated in this Paragraph 1.3(f) of this Sublease or from
Sublandlord’s default under the Prime Lease.
     (g) The Sublandlord assigns to the Subtenant, as an appurtenance to
Subtenant’s interest in the Subleased Premises during the term of this Sublease
(but only for as long as there is no default existing and continuing beyond any
notice and cure period under this Sublease by the Subtenant), the beneficial use
and enjoyment of all services that the Prime Landlord may provide to the
Subleased Premises from time to time pursuant to the Prime Lease. If Sublandlord
elects to contract for or otherwise provide to the Premises any utility or other
service that Prime Landlord would otherwise be required to provide to the
Premises and the Subleased Premises under the Prime Lease, then to the extent
that Prime Landlord does not provide such utility or other services to the
Subleased Premises by reason of such election by Sublandlord, then Sublandlord
shall cause such services to be provided to the Subleased Premises. This
Sublease does not grant or assign to the Subtenant, or give to the Subtenant any
right to exercise, or any interest in, the Sublandlord’s right

3



--------------------------------------------------------------------------------



 



to install, maintain and repair a security card system in the elevators of the
Building under Section 2.2 (a) of the Prime Lease, the Sublandlord’s right to
designate areas in the Premises as secure areas under Section 2.3 of the Prime
Lease, the Sublandlord’s rights under Section 2.4 of the Prime Lease, the
Sublandlord’s rights under Section 2.11 of the Prime Lease, or any of the other
following rights, options, or entitlements that the Sublandlord has or may have
under the Prime Lease or under any other agreement that is now in effect or that
may come into effect at any time in the future: (i) Any option, right or
entitlement to renew, extend, or terminate the Term; and (ii) any option, right
or entitlement to expand, relocate, reduce or modify all or any part of the
Premises; and (iii) any option, right of first refusal, or right of first offer
with respect to the purchase or lease of any interest in the real estate of
which the Premises are a part or any other real estate; and (iv) any option,
right or entitlement to receive payment of, or receive any interest in or
participate in, any increase in the equity value of the real estate of which the
Premises are a part or any other real estate; and (v) any right, option or
entitlement to enter onto, or use for any purpose, the roof of the Building.
     (h) All of the rights, reservations, privileges, and remedies granted to
the Prime Landlord, held by the Prime Landlord, reserved to the Prime Landlord,
or otherwise that benefit the Prime Landlord under the Prime Lease, are
incorporated into this Sublease as rights reservation, privileges, and remedies
granted to the Sublandlord, held by the Sublandlord reserved to the Sublandlord
or otherwise that benefit the Sublandlord under this under this Sublease, and
are binding on the Subtenant to the same extent as if the Subtenant were named
as the tenant, and as if the Sublandlord were named as the landlord, under the
Prime Lease. For purposes of this incorporation from the Prime Lease of terms
and conditions defining certain rights, reservations, privileges, and remedies
granted of the Sublandlord, under this Sublease references in the Prime Lease to
the “Term” mean the Sublease Term, references to the “Premises” mean the
Subleased Premises, and references to the “Proportionate Share” mean
11.52 percent.
     (i) This Sublease creates no obligation on the part of the Sublandlord to
perform any of the covenants or obligations of the Prime Landlord under the
Prime Lease that affect the Premises. This Sublease creates no obligation
whatsoever on the part of the Sublandlord to provide any utilities or services
to the Premises, or to alter, maintain, repair, or restore the Premises or any
other part of the Building.
     (j) If the Prime Landlord breaches any of its obligations under the Prime
Lease that affect the Premises, then the Sublandlord will take such action as
may be permitted by the Prime Lease and applicable law and that is reasonably
requested by the Subtenant to enforce the obligations of the Prime Landlord
under the Prime Lease that affect the Premises; provided however, that (i) the
Subtenant will pay in advance to the Sublandlord, within thirty days after
demand from the Sublandlord, all costs and expenses that the Sublandlord
reasonably estimates that the Sublandlord will incur to enforce the Prime
Landlord’s obligations, including attorneys fees and litigation expenses, and
(ii) thereafter the Subtenant will pay, within thirty days after demand from the
Sublandlord from time to time, all reasonable costs and expenses that are
actually incurred by the Sublandlord to enforce the Prime Landlord’s
obligations, including attorneys’ fees and litigation expenses, in excess of
such estimated amount. If the Sublandlord is reimbursed by Prime Landlord for
any costs or expenses that are incurred by the Sublandlord to enforce the Prime
Landlord’s obligations, then within forty-five days after the Sublandlord’s
receipt of this reimbursement from the Prime Landlord, the Sublandlord will make
a corresponding reimbursement to the Subtenant to

4



--------------------------------------------------------------------------------



 



the extent those costs or expenses had been paid by the Subtenant to the
Sublandlord. The obligation of the Sublandlord under this Paragraph 1(j) of this
Sublease to take action to enforce the Prime Landlord’s obligations under the
Prime Lease that affect the Subleased Premises is expressly subject to the
Subtenant giving to the Sublandlord a timely written notice that describes in
detail the nature of the breach of the Prime Landlord’ s obligation under the
Prime Lease that affects the Subleased Premises and also describes in detail all
actions that the Sublandlord is requested to take, and the specific remedies
that the Sublandlord is requested to seek, in order to enforce the Prime
Landlord’s obligations under the Prime Lease that affect the Subleased Premises.
This Sublease does not create a covenant or warranty by the Sublandlord that any
action that may be undertaken by the Sublandlord to enforce the obligations of
the Prime Landlord that affect the Subleased Premises will be successful.
Provided that the Sublandlord acts reasonably to enforce the obligations of the
Prime Landlord under the Prime Lease that affect the Subleased Premises after a
request is made by the Subtenant, and the costs and expenses are paid in full by
the Subtenant, in accordance with this Paragraph 1(j) of this Sublease, the
Sublandlord will not be liable, and the obligations of the Subtenant under this
Sublease will not be affected, if the Sublandlord does not obtain the remedy
requested by the Subtenant with respect to any obligation of the Prime Landlord
that affects the Premises. The Subtenant will defend, indemnify and hold the
Sublandlord harmless from and against all suits, actions, claims, counterclaims,
costs, expenses damages and liability that arise out of or result from any
action that may be undertaken by the Sub landlord to enforce the obligations of
the Prime Landlord in accordance with a request made by the Subtenant pursuant
to this Paragraph 1.3(j) of this Sublease, provided that the foregoing
obligation to defend, indemnify, and hold harmless, shall in no case extend to
suits, actions, claims, counterclaims, costs, expenses, damages, and liabilities
of Sublandlord that exist or which could properly be asserted against
Sublandlord independent of a request made by Subtenant pursuant to this
Paragraph 1.3(j).
     (k) Unless otherwise expressly stated in this Sublease, if the consent of
the Prime Landlord is required under the Prime Lease with respect to any matter
relating to the Premises or this Sublease, then the Subtenant will be required
first to obtain the consent or approval of Sublandlord with respect to such
matter (which consent shall be subject to the same standard of reasonableness as
applies to the Prime Landlord’s consent under the Prime Lease except as
otherwise expressly stated in this Sublease) and, if the Sublandlord grants
consent then the Sublandlord will forward a request for consent to the Prime
Landlord. Any other provision of this Sublease notwithstanding, the Sublandlord
will have no liability to the Subtenant for any failure or refusal of the Prime
Landlord to give its consent.
     (l) It is a condition precedent to the effectiveness of this Sublease that,
within thirty (30) days after the date on which this Sublease is signed by the
Sublandlord and Subtenant the Prime Landlord give its written consent to this
Sublease and Subtenant’s proposed Sublease Improvements as provided in
Section 2.7 below. The Sublandlord will have no liability for any failure or
refusal by the Prime Landlord to consent to this Sublease. If Sublandlord should
fail to timely deliver Prime Landlord’s signed consent and possession of the
Subleased Premises to Subtenant by the date aforesaid (time being of the
essence), then Subtenant shall thereafter have the right and option, exercisable
upon written notice to Sublandlord, to terminate this Sublease in which case
this Sublease shall be deemed void ab initio, and nether party shall have any
further rights or obligations hereunder.

5



--------------------------------------------------------------------------------



 



     (m) Subject to the conditions stated in this Section l(m), Sublandlord
shall pay $99,684.00 (the “Allowance”) towards the cost of completing such
improvements and alterations to the Subleased Premises as Subtenant may deem
necessary for Subtenant’s initial use and occupancy of the Subleased Premises
for Subtenant’ s business operations (the “Subleasehold Improvements”). The cost
of all Subleasehold Improvements in excess of the Allowance shall be paid by
Subtenant at Subtenant’s sole cost and expense of Subtenant. The Allowance may
be used by Subtenant to pay the cost of fixtures and other permanent
improvements to the Subleased Premises), removable furniture and equipment,
permit fees, architect’s and engineer fees, space planning costs, and moving
costs, and other costs associated with Subtenant’s relocation to the Subleased
Premises (specifically including any increases in Subtenant’s insurance costs
resulting from Subtenant’s compliance with the insurance requirements set forth
in Section 3.1 below). Subtenant shall submit all written requests for
disbursement of the Allowance not later than one year after the Sublease Term
Commencement Date. Sublandlord shall reimburse Subtenant for the costs of the
Leasehold Improvements within sixty (60) days after Sublandlord’s receipt of
Subtenant’s written request for disbursement of the Allowance and shall debit
the Allowance therefor; provided that such written request is accompanied by
reasonable supporting documentation, including, without limitation: (i) lien
waivers from all contractors and subcontractors, materialmen and other persons
who shall have rendered services or furnished materials in connection with the
Subleasehold Improvements, (ii) paid receipts or such other invoices showing
that the sum then requested was paid by Subtenant to contractors,
subcontractors, materialmen and other persons who have rendered services or
furnished materials in connection with the Subleasehold Improvements; and
(iii) a complete description of such services and materials and the amounts paid
to each of such persons in respect thereof. Sublandlord shall not be obligated
to disburse the Allowance with respect to any written request for disbursement
of the Allowance unless such request (including all of the supporting
documentation described above) is received by Sublandlord within one year after
the Sublease Term Commencement Date. Subtenant shall be deemed to have
irrevocably waived its right to all or any portion of the Allowance for which a
good faith and reasonably complete request for disbursement is not received by
Sublandlord within one year after the Sublease Term Commencement Date.
Sublandlord shall act promptly and in good faith in responding to any required
improvement plan approval requests by Subtenant.
     (n) Effective on the Sublease Term Commencement Date all of the Sub
landlord’s right, title and interest in the items of furniture that are owned by
Sublandlord and that are presently located in the Premises (“Furniture”) will be
deemed to have been conveyed to the Subtenant. The Subtenant shall, at
Subtenant’s sole cost and expense, remove the Furniture from the Premises prior
to the expiration of the Sublease Term. The Subtenant shall bear the risk of
loss of the Furniture immediately upon execution of this Sublease by the
Subtenant and the Sublandlord. Any other provision of this Sublease
notwithstanding, if the Furniture is lost damaged or destroyed by theft, fire or
other casualty prior to the Sublease Term Commencement Date, the Sublandlord
shall not have any obligation to repair or replace any of the Furniture. The
Subtenant expressly accepts the risk of loss of use, from theft, fire or other
casualty, of the Furniture. The Furniture is used or surplus material and is
accepted by the Subtenant in its present condition as of the date of this
Sublease, AS IS, WHERE IS, with all faults, latent and patent, subject to
reasonable wear and tear and damage from fire or other casualty from the date of
this Sublease until the Sublease Term Commencement Date. The Sublandlord
disclaims all warranties, express or implied, with regard to the Furniture. The
Sublandlord specifically disclaims any warranty of merchantability or fitness
for

6



--------------------------------------------------------------------------------



 



a particular purpose. The Subtenant acknowledges that the Subtenant has made a
full and complete inspection of the Furniture, or has had a reasonable
opportunity to inspect the Furniture, and the Subtenant accepts the Furniture in
its present condition as of the date of this Sublease. Subtenant will indemnify,
defend and hold Sublandlord harmless from and against any and all demands,
claims, suits, causes of action damages, and liability and costs (including
legal fees and litigation expenses) arising from any injury to or death of any
person (including all employees, agents, contractors and other invitees of
Subtenant), or damage to any property, caused in whole or in part by, or arising
in whole or in part from, the Furniture or the Subtenant’s use of the Furniture
during the Sublease Term.
     1.4 Surrender and Holding Over. At the end of the Sublease Term, Subtenant
shall peaceably surrender the Subleased Premises to Sublandlord in good order
and condition, excepting ordinary wear and tear and damage (whether by casualty
or by any other cause) that the Prime Lease does not require Sublandlord to
repair. If Subtenant remains in possession of the Subleased Premises after the
Sublease Term Expiration Date (or earlier cancellation or termination of this
Sublease in accordance with its terms), without limiting any other remedy that
is available to Sublandlord under this Sublease or at law or equity, Subtenant
shall pay Sublandlord an amount equal to all Rent that Sublandlord becomes
obligated to pay Prime Landlord pursuant to the Prime Lease by reason of such
holding over by Subtenant.
     1.5 Sublease Rent. “Sublease Rent Commencement Date” means September 1,
2006. Beginning on the Sublease Rent Commencement Date, Subtenant shall pay
Sublandlord, without notice or demand, as the “Basic Sublease Rent” (herein so
called), an amount each month according to the following schedule:

                                              Annual             Rentable   rate
of             floor area   Sublease             of the   Basic Rent   Monthly  
Total amount of     Subleased   per square   installment   Sublease Basic    
Premises   foot of   of Basic   Rent for this     (in square   rentable  
Sublease   portion of the Portion of the Sublease Term   feet)   floor area  
Rent   Sublease Term
Sublease Rent Commencement Date through August 31, 2007
    16,614     $ 14.75     $ 20,421.38     $ 245,056.56  
09/01/07 – 08/31/08
    16,614     $ 15.25     $ 21,113.63     $ 253,363.56  
09/01/08 – 12/30/08
    16,614     $ 15.75     $ 21,805.88     $ 87,223.52  

The monthly installments of Basic Sublease Rent (together with all Florida sales
tax or rental tax due on any payments made under this Sublease) with respect to
the portion of the Sublease term

7



--------------------------------------------------------------------------------



 



from the Sublease Rent Commencement Date through the end of the sixth full
calendar month the Sublease Term immediately following the Sublease Rent
Commencement Date, shall be payable in advance without notice on June 15, 2006.
The foregoing notwithstanding, the first three full months of the Basic Sublease
Rent is hereby waived and fully abated by Sublandlord to Subtenant for the first
three full calendar months following the Sublease Rent Commencement Date. The
monthly installments of Basic Sublease Rent (together with all Florida sales tax
or rental tax due on any payments made under this Sublease) with respect to the
portion of the Sublease Term beginning with the seventh full calendar month
following the Sublease Rent Commencement Date shall be payable on the first
(1st) day of each calendar month throughout the Sublease Term. If the Sublease
Rent Commencement Date is a date other than the first day of a calendar month,
then the monthly installment of Basic Sublease Rent for the month in which the
Sublease Rent Commencement Date occurs and shall be an amount equal to the
applicable monthly installment set forth in the table above multiplied by a
fraction, the numerator of which is the number of days from and including the
Sublease Rent Commencement Date through the last day of the calendar month, and
the denominator of which shall be the number of days in the calendar month in
which the Sublease Rent Commencement Date occurs. If the Sublease Term ends on
any date other than the last day of a calendar month, then the monthly
installment of Basic Sublease Rent for the month in which the Sublease Term ends
shall be an amount equal to the applicable monthly installment set forth in the
table above multiplied by a fraction, the numerator of which shall be the number
of days from and including the first day of such calendar month through the date
on which the Sublease Term ends, and the denominator of which shall be the
number of days in the calendar month in which the Sublease Term ends. The Basic
Sublease Rent is gross rent, and Subtenant shall have no obligation to pay all
or any portion of the Rent under Section 1.5 of the Prime Lease and or the
Additional Rent under Section 1.6 of the Prime Lease, or any other rent or
additional rent to Prime Landlord under the Prime Lease payable in respect to
ownership or operating costs or expenses, except as otherwise expressly stated
in this Sublease.
     1.6 Additional Rent. “Additional Sublease Rent” means all amounts other
than Basic Sublease Rent that Subtenant is obligated to pay to Sublandlord
pursuant to this Sublease. Subtenant shall pay to Sublandlord, as Additional
Sublease Rent (or, if so directed by Sublandlord, Subtenant shall pay directly
to Prime Landlord), an amount equal to all additional rent and other charges
that Sublandlord becomes obligated to pay to Prime Landlord for any services for
the Subleased Premises that are requested by Subtenant and for which Sublandlord
is obligated to pay any additional rent or charges other than Tenant’s
Proportionate Share of Operating Expenses under Section 1.6 the Prime Lease.
     1.7 General Payment Provisions. The terms Basic Sublease Rent and
Additional Sublease Rent are referred to collectively as “Sublease Rent” in this
Sublease. All payments of Sublease Rent shall be payable by checks drawn on good
and sufficient funds, to AT&T Corp. c/o Bank of America, P.O. Box 277060,
Atlanta, Georgia 30384-7060, or at such other address as may be designated from
time to time by Sublandlord by notice to Subtenant. Other than the Basic
Sublease Rent (together with all Florida sales tax or rent tax due upon any
payments made under this Lease), all sums that Subtenant may owe Sublandlord
under this Sublease, shall be due and payable thirty (30) days after Subtenant’s
receipt of a bill or invoice from Sublandlord. All Sublease Rent shall be paid
to Sublandlord without deduction or offset. If Subtenant fails to pay any
installment of the Sublease Rent or any other sum of money owing to Sublandlord
within five (5) days of the date

8



--------------------------------------------------------------------------------



 



when due, Subtenant shall pay a late fee of five percent (5%) of the amount past
due (which late fee represents an agreed upon compensation for the
administrative costs incurred by Sublandlord as the result of such late payment
and not payment for the use of money), and Subtenant shall pay said late fee as
Sublease Additional Rent immediately and without demand.
     1.8 Security Deposit. Within five (5) days after execution of this Sublease
by Sublandlord and Subtenant, Subtenant shall deposit with Sublandlord the sum
of $40,842.75 as security for the full and faithful performance of every portion
of this Sublease to be performed by Subtenant. If Subtenant defaults with
respect to any provision of this Sublease, Sublandlord may use, apply or retain
all or any portion of this security deposit to remedy such default. If any
portion of said deposit is so used or applied, Subtenant shall, within ten
(10) days after demand therefor, deposit money with Sublandlord in an amount
sufficient to restore the security deposit to $40,842.75, and Subtenant’s
failure to do so shall be a material breach of this Sublease. Sublandlord shall
not be required to keep this security deposit separate from its general funds
and Subtenant shall not be entitled to interest on such deposit. If Subtenant
shall fully and faithfully perform every provision of this Sublease to be
performed by it, the security deposit or any balance thereof shall be returned
to Subtenant within thirty (30) days of termination of the Sublease Term.
ARTICLE II — USE & OPERATION
     2.1 Use. The Subleased Premises may be used by Subtenant for general office
or administrative use or uses incidental thereto, customer service, marketing
operations, telecommunications switching and information processing, electrical
laboratory repair work, or storage. Subtenant shall pay, as Additional Sublease
Rent, any documented and verifiable increases, if any, in the cost of Prime
Landlord’s insurance or Sublandlord’s insurance occasioned by Subtenant’s
particular use of the Subleased Premises. Subtenant shall not use or permit the
use of the Subleased Premises by its Personnel for any activity that is
unlawful, that is a nuisance, that unreasonably disturbs or interferes with
Prime Landlord or Sublandlord or any other tenant of the Building, that is, or
that violates the Building Rules attached as Exhibit C to the Prime Lease or any
permitted changes thereto. The term “Personnel” means, collectively, the
officers, agents, employees, contractors, licensees, guests, and visitors of any
person or entity.
     2.2 HVAC, Electricity, and Janitorial Service.
     [Section 2.2(a) was omitted intentionally.]
     (b) If Subtenant’s equipment requires HVAC services that cannot be
accommodated by the designed capacities of the Building’s HVAC systems,
supplemental HVAC systems subject to Prime Landlord’s approval in accordance
with Section 2.2(b) of the Prime Lease, shall be installed as part of the
construction of the Subleasehold Improvements or any subsequent Alterations at
Subtenant’ s expense. The installation (to the extent not covered by the
Allowance), maintenance, repair and utility cost of any supplemental HVAC
systems shall be performed by Subtenant at Subtenant’ s sole cost and expense.
     (c) Subtenant shall be entitled to use the electrical power supplied by the
Prime Landlord to the Subleased Premises pursuant to Section 2.2(c) of this
Sublease, at no cost to Subtenant in excess

9



--------------------------------------------------------------------------------



 



of the Sublease Rent specified in Section 1.5 of this Sublease. Subtenant shall
pay for any risers, wiring, or other additional equipment approved by the Prime
Landlord in accordance with Section 2.2(c) of the Prime Lease if needed to
provide excess electrical power for any supplemental air conditioning for the
Subleased Premises or if Subtenant otherwise requests such risers, wiring or
other additional equipment. If HVAC services for the section of the Building in
which the Subleased Premises are located are provided, at the request of
Subtenant, outside of normal business hours (Monday through Friday between the
hours of 7:00 a.m. and 6:00 p.m. and Saturday between the hours of 7:00 a.m. and
1:00 p.m.), then Subtenant shall pay to Sublandlord (or directly to Prime
Landlord if directed to do so by Sublandlord), all amounts that Sublandlord
becomes obligated to pay Prime Landlord pursuant to Section 2.2(c) of the Prime
Lease, which provides for an hourly rate of $12.50 per hour and a minimum of two
(2) hours for overtime air conditioning services. Without limiting any other
remedy that may be available to Sublandlord, if Subtenant fails to pay any such
charges for HVAC services outside of normal business hours, Sublandlord shall be
entitled to suspend Subtenant’s right to receive heating, ventilation or air
conditioning of the Subleased Premises at times outside of normal business hours
unless and until Subtenant pays all arrearages of HVAC Charges.
     (d) Sublandlord shall provide cleaning services to the Subleased Premises
in accordance with the schedule that is attached to this Sublease at Exhibit E,
at no cost to Subtenant in excess of the Sublease Rent specified in Section 1.5
of this Sublease. Subtenant shall comply with the rules and regulations of all
public and private utility providers. Subtenant shall employ, and cause their
contractors to employ, competent and experienced persons capable of meeting the
standards of service established by the Prime Lease. If and only if the Rent,
Tenant’s Proportionate Share of Operating Expenses, and any other sums payable
by Sublandlord under the Prime Lease are abated with respect to all or any
portion of the Subleased Premises in accordance with Section 2.2 of the Prime
Lease, then the Sublease Rent also shall be abated for the same portion of the
Subleased Premises, and for the same amount of time that such rent abatement
continues under the Prime Lease. If Sublandlord elects to surrender possession
of the Premises and terminate the Prime Lease in accordance with Section 2.2 of
the Prime Lease then this Sublease shall terminate at the same time that the
Prime Lease terminates.
     2.3 Entry by Prime Landlord or Sublandlord. Subtenant acknowledges that
Prime Landlord has the right to enter the Subleased Premises in accordance with
Section 2.3 of the Prime Lease. Sub landlord also shall have the right to enter
the Subleased Premises upon advance notice to Subtenant (except in a bona fide
emergency, when Sub landlord need only make a reasonable effort to inform
Subtenant before entering the Subleased. Premises). Sublandlord shall use all
reasonable efforts not to disturb Subtenant or Subtenant’s business while
Sublandlord is in the Subleased Premises.
     2.4 Signs and Building Name. No interior or exterior signs may be installed
by Subtenant in the Building or on the Property without the express prior
consent of Prime Landlord. Sublandlord shall cause Subtenant’s name to be added
to all Building directories, as provided in Section 3 of Exhibit C to the Prime
Lease.
     2.6 Subleasehold Improvements and Alterations. No construction of the
Subleasehold Improvements or any other alterations, additions, or improvements
to the Subleased Premises,

10



--------------------------------------------------------------------------------



 



including, but not limited to, telephone, data and other wiring and cabling
(collectively, “Alterations”) shall be performed by Subtenant without the
express prior written consent of the Prime Landlord and otherwise in compliance
with the requirements set forth in the Construction Agreement attached to the
Prime Lease. Subtenant shall provide plans specifications, copies of building
permits and the name of the contractor to perform the work to Prime Landlord for
approval for any alterations or modifications involving construction. Unless
otherwise notified by Prime Landlord at the time of consent to any Alterations,
Subtenant may abandon said Alterations to the Subleased Premises at the
expiration of the Sublease Term. All Alterations to the Subleased Premises shall
be accomplished in a good and workmanlike manner in compliance with applicable
laws by contractors duly licensed and insured in Florida selected and employed
by Subtenant. Subtenant shall, at Subtenant’s own cost and expense, obtain all
governmental permits and approvals required for the Subleasehold Improvements
and any other Alterations, including a certificate of occupancy or any other
governmental permit, license or approval required for the occupancy and use of
the Subleased Premises by Subtenant. Subleased Improvements and any other
Alterations approved by Prime Landlord shall not be considered waste. All
Subleasehold Improvements and any other Alterations to the Subleased Premises
shall become Prime Landlord’s property without compensation to Subtenant on
installation in the Building except for the following, which shall be
Subtenant’s property, (a) Subtenant’s furniture and moveable equipment that is
not attached to the floors, walls, or ceiling of the Subleased Premises;
(b) even though attached to any part of the Subleased Premises, furnishings such
as pictures or drapes that are attached only by hooks or hangers; and (c) any
other fixtures equipment, or other items, regardless of the manner of
attachment, that are used primarily in Subtenant’ s trade or business, including
computers, supplemental air-conditioning equipment telecommunications and
information processing equipment, antennas, built-in vaults, cabinets (except
those affixed in the break rooms or storage rooms), counters, or display cases
that can be removed as a separate physical unit, video, film, and audio
equipment, raised flooring, and icemakers, drink dispensers, refrigerators, and
other kitchen equipment that can be removed as a separate physical unit.
Subtenant may remove any of Subtenant’s property at any time during the Sublease
Term and shall remove its property at the end of the Sublease Term. Subtenant
shall not be required to remove pipes, wires, or other materials originating
from the walls, ceilings, or floors as long as Subtenant properly cuts,
disconnects, and caps or seals the pipes in a safe and lawful manner, but if
applicable building codes or other governmental laws or regulations require
removal of any such pipes, wire, or other materials originating from the walls,
ceilings, or floors, then Subtenant shall comply with such requirement at
Subtenant’ s sole cost and expense. Subtenant shall repair all other damage to
the Property caused by Subtenant’s removal of its property from the Subleased
Premises, ordinary wear and tear excepted. Subtenant shall, at Subtenant’s sole
cost and expense, remove any and all communications wiring installed by
Subtenant.
     2.7 Approval of Sublease Improvements. Without regard to the approval
requirements set forth in Section 2.6 above, Sublandlord and Prime Landlord
(through Prime Landlord’s consent to this Sublease) hereby approve the Sublease
Improvements and Alterations proposed by Subtenant as described on Sublease
Exhibit D.
     2.8 Mechanics’ Liens. Subtenant shall not permit any lien on the Subleased
Premises or any other part of the Property for any work performed, materials
furnished, or obligation incurred by

11



--------------------------------------------------------------------------------



 



Subtenant or contractors employed by Subtenant. If any such prohibited lien or
lien claim is filed or asserted, Subtenant shall cause the lien or claim to be
promptly released of record, or at Subtenant’ s option, Subtenant shall promptly
furnish a bond or other security for the payment of the lien claim. The bond or
other security shall be reasonably acceptable to Prime Landlord, and on posting
of the bond or other security, Subtenant shall have the right to contest the
lien claim by appropriate legal proceedings.
     2.9 Taxes. Subtenant shall pay when due all taxes levied or assessed
against Subtenant’s property in the Subleased Premises.
     2.10 Compliance with Legal Requirements.
     (a) Subtenant shall comply with all applicable Legal Requirements insofar
as they pertain solely to the particular manner in which Subtenant shall use the
Subleased Premises as distinguished from office use generally. Sublandlord shall
have no obligation to Subtenant to comply with any Legal Requirements with
respect to the Subleased Premises, including cases where Legal Requirements
mandate repairs, alterations, changes or additions to the Subleased Premises not
caused by Subtenant’s particular use thereof.
     (b) To the extent assignable, Sublandlord assigns to Subtenant Prime
Landlord’s representation and warranty under Section 2.10(b) of the Prime Lease
that all applicable covenants, restrictions, easements, zoning and other Legal
Requirements in effect as of the date of the Prime Lease and the commencement
date of the Prime Lease permit the use of the Subleased Premises for general
office purposes, storage, and uses accessory and incidental thereto.
     (c) To the extent assignable, Sublandlord assigns to Subtenant Prime
Landlord’s representation and warranty under Section 2.10(c) of the Prime Lease
that the Property, the common areas and exterior entrances to the Building were
in compliance with all applicable Legal Requirements, including, without
limitation, the Americans with Disabilities Act as of the commencement date of
the Prime Lease.
ARTICLE III — RISK MANAGEMENT
     3.1 Insurance. Except as otherwise provided in this Section, insurance
policies meeting the following requirements shall be obtained and kept in force
throughout the Sublease Term:
     (a) [Section 3.1(a) was omitted intentionally.]
     (b) Subtenant shall carry (I) ISO Special Form Property Insurance on its
personal property and trade fixtures in the Subleased Premises in an amount not
less than full replacement value, and (ii) Commercial General Liability
Insurance (1986 ISO Form or its equivalent) with a combined single limit, each
occurrence and general aggregate-per location of at least $5,000,000, naming
Prime Landlord and Sublandlord, and their respective affiliates, officers,
agents and employees, as additional insureds. The liability policies shall be
primary and non-contributory from any insurance that is maintained by
Sublandlord and the Prime Landlord. Subtenant shall keep any non-standard
improvements made to the premises at Subtenant’s request insured to the same
degree as Subtenant’s

12



--------------------------------------------------------------------------------



 



personal property. Subtenant also shall carry workers’ compensation insurance
with benefits afforded under the laws of the state in which the Subleased
Premises is located and Employers Liability insurance with minimum limits of:
$1,000,000 for Bodily Injury-each accident, $1,000,000 for Bodily Injury by
disease-policy limits, $1,000,000 for Bodily Injury by disease-each employee.
     (c) A certificate of insurance stating the types of insurance and policy
limits provided must be received prior to any entry by Subtenant into the
Subleased Premises. The Subtenant shall also require all contractors and
subcontractors performing work on the Subleased Premises or who may enter upon
the Subleased Premises to comply with the insurance requirements stated in this
Section 3.1. All required policies shall be underwritten by insurers who have a
general policy holders rating of not less than A and a financial rating of
Class X as stated in the most current available Best’s Insurance Reports, who
are licensed to do business in the State in which the Property is located, and
who are authorized to issue the policies. The Subtenant shall deliver to Prime
Landlord and the Sublandlord certificates of insurance prior to the Sublease
Term Commencement Date and renewal certificates not less than ten (10) days
prior to the expiration of the previous policies. All policies carried by
Subtenant shall contain an undertaking by the insurers to notify Prime Landlord
and Sublandlord in writing not less than thirty (30) days prior to any material
change, reduction in coverage, cancellation, non-renewal or termination. All
liability policies that cover multiple insured parties shall contain a provision
stating that the policy shall apply to each insured in the same manner and to
the same extent as if a separate policy had been issued to each, except with
respect to limits of liability. If Subtenant fails to provide Prime Landlord and
Sublandlord with such certificates or other evidence of insurance Sublandlord
may obtain such coverage and Subtenant shall reimburse the cost thereof on
demand, as Additional Sublease Rent. Sublandlord shall provide Subtenant notice
if Sublandlord intends to obtain such coverage and Subtenant shall have until
five (5) days prior to the expiration or change or reduction in coverage or
cancellation or termination to cure such default.
     (d) Anything in this Sublease to the contrary notwithstanding, Subtenant
hereby waives and releases any and all rights of recovery, claims, or causes of
action, against Sublandlord and Prime Landlord for any loss or damage that may
occur to the property of Subtenant by reason of fire, the elements, or any other
cause that is or could be insured against under the terms of fire and extended
coverage insurance policies (whether or not actually so insured) regardless of
cause or origin, including negligence of Sublandlord or Prime Landlord or their
respective Personnel, and agrees that no insurer or self insurer shall hold any
right of subrogation or recovery against Sublandlord or Prime Landlord. Anything
in this Sublease to the contrary notwithstanding, Sublandlord hereby waives and
releases any and all rights of recovery, claims, or causes of action, against
Subtenant for any loss or damage that may occur to the property of Sublandlord
by reason of fire, the elements, or any other cause that is or could be insured
against under the terms of fire and extended coverage insurance policies
(whether or not actually so insured) regardless of cause or origin, including
negligence of Subtenant or its Personnel, and agrees that no insurer or self
insurer shall hold any right of subrogation or recovery against Subtenant. All
policies of insurance shall be appropriately endorsed as needed to effectuate
the foregoing waivers.
     (e) Except for loss or damage to property covered by the waivers in
Section 3.1(d), Sublandlord and Subtenant shall indemnify and hold the other
harmless against all loss, liability, damage, cost, or expense (including
attorneys’ fees and court costs), or any claim therefor , (i)

13



--------------------------------------------------------------------------------



 



resulting or alleged to result from any breach, violation, or nonperformance of
this Sublease by the indemnifying party or (ii) on account of any actual or
alleged injury or damage to persons or property caused in any way by the act or
omission of the indemnifying party or its Personnel in, on, or otherwise related
to the use or occupancy of, the Premises or any other part of the Property.
     3.2 Casualty Damage. If the Prime Lease is terminated in accordance with
Section 3.2 of the Prime Lease by reason of a fire or other casualty, then this
Sublease shall be terminated as of the same date that the Prime Lease is
terminated, If any part of Premises (including the Subleased Premises) or any
other part of the Property affecting the fitness of the Premises for normal use
is damaged by fire or other casualty, Sublandlord shall be entitled to exercise
the right to terminate the Prime Lease pursuant to Section 3.2 of the Prime
Lease, in Sublandlord’s sole discretion. If the Subleased Premises is damaged by
fire or other casualty and the Prime Lease is not terminated, then the Sublease
Rent shall be abated with respect to the same proportion of the Subleased
Premises, and for the same amount of time, that the Rent, Tenant’s Proportionate
Share of Operating Expenses, and any other sums payable by Sublandlord under the
Prime Lease shall be abated pursuant to Section 3.2 of the Prime Lease.
     3.3 Uninsured Property Damage. Subtenant shall be responsible for paying
the Prime Landlord the cost of repairing any damage to any part of the Property
caused by Subtenant or Subtenant’s employees. Any repairs shall restore the
damaged part of the Property to as good a condition as it was in immediately
prior to the damage. Any repairs within the Subleased Premises shall be
performed by Subtenant at Subtenant’s expense. If Sublandlord is obligated under
the Prime Lease to pay Prime Landlord for any repairs for which Subtenant is
responsible under this Sublease, then Subtenant shall, on demand, either (i) pay
to Sublandlord, as Additional Sublease Rent, all amounts that Sublandlord is
obligated to pay to the Prime Landlord for the cost of all such repairs, or
(ii) pay the cost of all such repairs directly to Prime Landlord.
     3.4 Condemnation. If the Prime Lease is terminated pursuant to Section 3.4
of the Prime Lease by reason of any condemnation or taking for public use, this
Sublease shall terminate as of the date on which the Prime Lease is terminated.
If a portion of the Subleased Premises is taken and this Sublease is not
terminated, this Sublease shall continue in full force and effect, and the
Sublease Rent shall be reduced in proportion to the rentable floor area of the
Subleased Premises condemned or taken. To the extent permitted by the Prime
Lease, Subtenant shall be entitled to appear, claim, prove, and receive in the
condemnation proceeding any award for Subtenant’s business damages and
relocation expenses. Subtenant shall not be entitled to any other awards,
including, but not limited to, the value of Subtenant’s unexpired subleasehold
estate.
ARTICLE IV — MISCELLANEOUS
     4.1 Quiet Enjoyment. Sublandlord represents and warrants to Subtenant that
it has the full right, power, and authority to enter into and perform this
Sublease. Sublandlord covenants that Subtenant shall peacefully and quietly
have, hold, and enjoy the Subleased Premises and all appurtenances and other
rights under this Sublease without hindrance, claim, or interference by
Sublandlord or any other person (excluding Subtenant’s employees), and
Sublandlord shall take all reasonable steps to secure and to maintain such quiet
and peaceful enjoyment by Subtenant.

14



--------------------------------------------------------------------------------



 



Construction or other work on other portions of the Property shall not be
construed to breach the Sublandlord’s covenant of quiet enjoyment.
     4.2 Subordination to Prime Lease. Subtenant acknowledges that this Sublease
is subject and subordinate to the Prime Lease, which is subject and subordinate
to any mortgage deed of trust, ground lease, or other encumbrance of the
Property pursuant to Section 4.2 of the Prime Lease.
     4.3 Transfer by Sublandlord. Sublandlord shall have the right to transfer
or assign its interest under the Prime Lease and any of its rights under this
Sublease (to the extent permitted under the Prime Lease). No transfer or
assignment by Sublandlord shall release Sublandlord from any liability or
obligation to Subtenant for the payment of any allowance or other sum of money.
If Sublandlord’s transferee or assignee assumes Sublandlord’s obligations,
Sublandlord shall remain liable for all existing liabilities or obligations, but
shall be released from any future obligations.
     4.4 Transfer by Subtenant. Subtenant shall have the right to sublease all
or any part of the Subleased Premises, to assign this Sublease in whole or in
part, and to otherwise transfer or encumber its interest in this Sublease and
the Subleased Premises to (a) any party who is “affiliate” of Subtenant within
the meaning of the Securities Act of 1933, as amended, and applicable
regulations thereunder, or (b) any successor by merger, consolidation, or other
action to Subtenant or its affiliates. Except as provided in the preceding
sentence, Subtenant shall not sublease any part of the Subleased Premises or
assign or otherwise transfer this Sublease in whole or part without
(i) Sublandlord’s consent, not to be unreasonably withheld, delayed or
conditioned, and (ii) Prime Landlord’s consent in accordance with Section 4.4 of
the Prime Lease. If Subtenant wishes to exercise its right to sublease or
assign, Subtenant shall notify Sublandlord and Prime Landlord of the proposed
sublease or assignment stating the name of the proposed subtenant or assignee,
the nature of its business, and the effective date of the sublease or
assignment. Sublandlord shall notify Subtenant in writing within thirty
(30) days after receipt of Subtenant’s notice together with financial
information on the proposed new occupant sufficient for Sublandlord to evaluate
the financial strength and creditworthiness of such party. Unless Sublandlord
does not approve of the proposed sublease or assignment, Sublandlord shall have
waived any right it may have to object to the sublease or assignment. No
assignment nor subleasing shall release Subtenant from any liability or
obligation under this Sublease. Subtenant and Sublandlord shall equally share in
any profit of the Sublease or assignment after deducting transaction costs which
shall include but not be limited to tenant improvement allowances, moving
allowances, architectural and engineering allowances, market leasing
commissions, and reasonable legal fees.
     4.5 Estoppel Certificates. Upon not less than ten (10) business days’ prior
written request by Sublandlord, Subtenant shall execute a written statement
certifying that this Sublease is unmodified and in full force and effect (or if
there have been modifications, that this Sublease is in full force and effect as
modified, and identifying the modifications), the dates to which Sublease Rent
has been paid, whether any default is known to Subtenant and the nature of the
default, if any, and such other matters concerning this lease as may be
reasonably requested which are substantially in the form of Sublease Exhibit C.

15



--------------------------------------------------------------------------------



 



ARTICLE V — DEFAULT & REMEDIES
     5.1 Subtenant’s Default. Each of the following shall be an event of default
by Subtenant:
     (a) Subtenant fails to pay any installment of the Sublease Rent or any
other sum of money owing to Sublandlord when due, and the failure continues for
five (5) business days or more after Subtenant receives written notice from
Sublandlord.
     (b) Subtenant fails to comply with any provision of this Sublease not
relating to payment of the Sublease Rent or other sums of money owing to
Sublandlord, and the failure continues for a period of thirty (30) days or more
after Subtenant receives written notice from Sublandlord (except that if
compliance cannot reasonably be achieved within the thirty (30) day period,
there shall be no event of default so long as Subtenant promptly attempts and
diligently and continuously pursues actions intended to bring about compliance).
     5.2 Sublandlord’s Remedies. If an event of default by Subtenant occurs,
Sublandlord shall have the right to enforce anyone or more of the following
remedies:
     (a) Terminate Subtenant’s right to possession of the Subleased Premises by
written notice to Subtenant, take possession of the Subleased Premises, and
expel or remove Subtenant and any other person who may be occupying any part of
the Subleased Premises.
     (b) Terminate this Sublease and recover all sums owing and unpaid as of the
date of termination plus damages measured by the difference in the discounted
present rental value the Subleased Premises if this Sublease had been fully
performed for the balance of the Sublease Term and the discounted present rental
value of the Subleased Premises following the event of default (taking into
account reasonable remodeling, lease commission, and other costs of relenting).
     (c) Without terminating this Sublease, relet the Subleased Premises for
Subtenant’s account on commercially reasonable terms, and recover in one or more
suits from time to time or at any time before the end of the Sublease Term, any
then accrued Sublease Rent due and owing under this Sublease plus any reasonable
remodeling, lease commission, legal fees or other costs of reletting less all
amounts received by Sublandlord as the result of reletting.
     (d) Enter the Subleased Premises and do whatever Subtenant was obligated to
do, and recover from Subtenant any reasonable expenses Sublandlord may incur in
effecting compliance with Subtenant’s obligations.
     (e) Any other remedies available at law or in equity.
     5.3 Sublandlord’s Defaults. Each of the following shall be an event of
default by Sublandlord:
     (a) Sublandlord fails to pay any sum of money when due, and the failure
continues for five (5) business days or more after Sublandlord receives written
notice from Subtenant.

16



--------------------------------------------------------------------------------



 



     (b) Sublandlord fails to comply with any provision of this Sublease not
relating to payment of money or to the furnishing of notice, consent, approval,
or information, and the failure continues for a period of thirty (30) days or
more after Sublandlord receives written notice from Subtenant (except that if
compliance cannot reasonably be achieved within the thirty (30) day period,
there shall be no event of default by Sublandlord so long as Sublandlord
promptly attempts and diligently and continuously pursues actions intended to
bring about compliance).
     5.4 Limitation of liability. In an event of default by Sublandlord occurs,
Subtenant shall be entitled to any remedy available at law or equity, except
that (i) in no event shall Subtenant be entitled to any abatement of Sublease
Rent unless there is an actual eviction of Subtenant by Sublandlord, and
(ii) any other provision of this Sublease notwithstanding, neither Sublandlord
nor Subtenant will be liable to the other party for any punitive, consequential,
or indirect damages resulting from or arising out of any breach, violation or
nonperformance of any of such party’s obligations under this Sublease, and each
party expressly waives and releases the other party from all such liability, but
the foregoing shall not limit any of the express indemnity obligations of
Subtenant and Sublandlord stated in this Sublease, including Section 1.3(e) and
1.3(f) of this Sublease, respectively.
     5.5 No Implied Waiver. The failure of a party to insist upon the strict
performance of an agreement or to exercise any remedy for an event of default
shall not be construed as a waiver. The waiver of any event of default shall not
prevent a subsequent similar event from being a default. No waiver shall be
effective unless expressed in writing signed by the waiving party. No waiver
shall affect any condition other than the one specified in the waiver, and then
only for the time and in the manner stated.
     5.6 Attorneys’ Fees. If either party initiates any litigation against the
other relating to this Sublease, the prevailing party shall be entitled to
recover from the other party all court costs and reasonable attorneys’ fees
incurred in connection with the litigation.
     5.7 Interest. All past-due sums payable by either party shall bear interest
from the date due until paid a rate per annum of fifteen percent (15%), and such
interest shall be payable without notice or demand. Subtenant shall pay said
interest as Sublease Additional Rent.
ARTICLE M — MISCELLANEOUS
     6.1 Notice. Any notice contemplated by this Sublease shall be in writing,
and may be given by depositing the notice in the United States mail, postpaid,
and certified, and addressed to the party to be notified with return receipt
requested, by overnight mail (including but not limited to Federal Express), or
by delivering the same in person to the party. Notice is deemed given when
received. The notification address of the Subtenant shall be the Subleased
Premises, as follows: 3405 West Dr. Martin Luther King Jr. Blvd., West Tampa,
Florida 33607. Subtenant has the right to change its address by at least ten
(10) days’ written notice to Sublandlord. The notification address of
Sublandlord shall be AT&T GRE Lease Administration, Room IB201 One AT&T Way,
Bedminster, NJ 07921. Sublandlord has the right to change its address by at
least ten (10) days’ written notice to Subtenant.

17



--------------------------------------------------------------------------------



 



     6.2 Captions. The captions appearing in this Sublease are included solely
for convenience and shall never be given any effect in construing this Sublease.
     6.3 Use of Terms. All pronouns include the other genders, however used, and
the singular includes the plural whenever it is appropriate. The word “include”
and other forms of that word do not denote an exhaustive or complete list or
enumeration. Unless otherwise expressly referring to Exhibits, Rider or Addenda
attached to the Prime Lease, references to Exhibits, Riders, or Addenda are
references to documents attached to this Sublease. Unless otherwise expressly
referring to sections of the Prime Lease, references to Sections are references
to the numbered sections of this Sublease. Unless context otherwise requires
capitalized terms used in this Sublease and not defined herein shall have the
meanings ascribed to such terms in the Prime Lease.
     6.4 Time of the Essence. In all instances where either party is required to
pay any sum or do any other act at a particular time or within a specified
period, it is understood that time is of the essence.
     6.5 Rules of Construction. This Sublease represents the result of
negotiations between Sub landlord and Subtenant, each of which has been
represented by counsel of its own selection and neither of which has acted under
duress or compulsion, whether legal, economic, or otherwise. Consequently, the
provisions of this Sublease shall be interpreted and construed in accordance
with their usual and customary meanings, and Sublandlord and Subtenant expressly
waive and disclaim any rule of law or procedure requiring otherwise, including
any rule of law that ambiguous or conflicting provisions shall be interpreted or
construed against the party whose attorney prepared this Sublease or any earlier
draft of this Sublease.
     6.6 Entirety and Amendments. This document embodies the entire contract
between the parties, and supersedes all prior agreements and understandings
between the parties related to the Subleased Premises, including all lease
proposals, letters of intent, and similar documents. This Sublease may be
amended only by a written instrument executed by duly authorized representatives
of the parties.
     6.7 Counterparts and Inclusion. This Sublease is being executed in multiple
counterparts, each of which shall be considered an original for all purposes.
The pages of this Sublease, including any Exhibits, Riders, Addenda, or other
attachments may be initialed by the parties for identification. The
circumstances that any page is not initialed is not evidence that page is not a
part of the Sublease, nor does the process of initialing pages preclude
introduction of other evidence whether any page is or is not a part of this
Sublease.
     6.8 Severability. If any provision of this Sublease is invalid or
unenforceable, the remainder of this Sublease shall not be affected. Each
separate provision of this Sublease shall be valid and enforceable to the
fullest extent permitted by law.
     6.9 Binding Effect. This Sublease binds not only Sublandlord and Subtenant,
but also their respective heirs, personal representatives, successors, and
assigns.

18



--------------------------------------------------------------------------------



 



     6.10 Governing Law; Venue. This Lease is governed by the laws of the State
in which the Property is located. All monetary obligations of Sublandlord or
Subtenant (including any obligation of Sublandlord or Subtenant for damages) are
performable exclusively in the country in which the Property is located.
     6.11 Memorandum of Lease. Neither this Sublease nor a memorandum of this
Sublease shall be recorded by either Sublandlord or Subtenant.
     6.12 Brokers and Consultants. The parties warrant that they have had no
dealings with any real estate broker or agent in connection with this Sublease,
except Cushman & Wakefield of Florida, Inc. as the Sublandlord’s broker, and
Equis Corporation, the Subtenant’s broker (collectively, the “Brokers”). Each
party covenants to hold harmless, indemnify and defend the other from and
against any and all costs, expenses or liabilities for any compensation
commissions and charges claimed by any other broker or agent with respect to
this Sublease or the negotiation thereof, based upon alleged dealings with the
indemnifying party. Sublandlord agrees to pay the commissions of the Brokers in
accordance with separate agreement between Sublandlord and C&W, pursuant to
which C&W will share such commission payment with Equis Corporation.
     6.13 Environmental Representation. To the extent assignable, Sublandlord
assigns to Subtenant Prime Landlord’s representation and indemnity under
Section 6.13 of the Prime Lease as relating to the Subleased Premises.
     [Section 6.14 was omitted intentionally.]
     6.15 Radon Notification.
     The following notification is provided pursuant to the requirements of
Florida Statute Section 404.056 (6):
     “RADON GAS”: Radon is a naturally occurring radioactive gas that, when it
has accumulated in a building in sufficient quantities, may present health risks
to persons who are exposed to it over time. Levels of radon that exceed federal
and state guidelines have been found in buildings in Florida. Additional
information regarding radon and radon testing may be obtained from your county
public health department.
     [Section 6.16 was omitted intentionally.]
     6.17 Force Majeure. Sublandlord shall be excused for the period of any
delay and shall not be deemed in default with respect to the performance of any
of the terms, covenants, and conditions of this Sublease when prevented from
doing so by a cause or causes beyond Sublandlord’s control, which shall include,
but shall not be limited to, all labor disputes governmental regulations or
controls, fire or other casualty, inability to obtain any material or services
or acts of God. Subtenant shall be excused for the period of any delay and shall
not be deemed in default with respect to the performance of any of the terms,
covenants and conditions of this Sublease (other than the payment of Sublease
Rent or any other sum due to be paid by Subtenant hereunder) when prevented from
so doing by a cause or causes beyond Subtenant’s control, which shall include,
but shall not be limited

19



--------------------------------------------------------------------------------



 



to, all labor disputes, governmental regulations or controls, fire or other
casualty, inability to obtain any material or service, or acts of God.
     [Section 6.18 was omitted intentionally.]
     6.19 Attachments. The following Exhibits and Riders are attached to and
made a part of this Sublease:

     
 
  Sublease Exhibit A — Floor plan diagram of the Subleased Premises
 
  Sublease Exhibit B — Copy of the Prime Lease
 
  Sublease Exhibit C — Form of Estoppel Certificate
 
  Sublease Exhibit D — Approved Alterations
 
  Sublease Exhibit E — Cleaning Services Schedule

     IN WITNESS WHEREOF, Sublandlord and Subtenant, acting by duly authorized
officers or other representatives, have caused this Sublease to be executed on
the 22nd day of May 2006.

20



--------------------------------------------------------------------------------



 



                     
 
                                SUBLANDLORD:    
 
                                AT&T Corp.    
 
          By:   /s/ Alan L. Abrahamson    
 
                   
 
          Name: Alan L. Abrahamson    
 
          Title: Asset Management Director    
 
                    Witnesses:                
By:
  /s/ Craig S Bruch                
 
                   
Name: Craig S Bruch
               
 
                   
By:
  /s/ Robert R. Ericksen                
 
                   
Name: Robert R. Ericksen
               

21



--------------------------------------------------------------------------------



 



                     
 
                                SUBTENANT:    
 
                                Comprehensive Behavioral Care, Inc.    
 
          By:   /s / Robert J. Landis    
 
                   
 
          Name: Robert J. Landis    
 
          Title: Chief Financial Officer    
 
                    Witnesses:                
By:
  /s/ Diane Brown                
 
                   
Name: Diane Brown
               
 
                   
By:
  /s/ Scott Bates                
 
                   
Name: Scott Bates
               

22